DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on August 30, 2021. Claims 1-3, 6-10, 13-16, 19 and 20 are pending and addressed below.

Response to Arguments
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(a) rejections set forth in the previous office action.
Applicant’s filing of a proper terminal disclaimer on 8/30/2021 is sufficient to overcome the nonstatutory double patenting rejections set forth in the previous office action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 102/103 rejections set forth in the previous office action.
EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matt Hong (Reg. No. 74,035) on 02 September 2021.
The application has been amended as follows:

Listing of Claims:

Claim 1 (Currently Amended)	A system for authorization of resource requests using cryptographic computations, the system comprising: 
a memory device with computer-readable program code stored thereon; 
a communication device; and 
a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: 
receive, from a user computing system, a request to access a resource or process; 
assess a magnitude of potential impact of the request to access the resource or process; 
; [[,]] 
detect that the user computing system has completed the one or more authorization steps,
wherein prompting the user computing system to complete the one or more authorization steps comprises prompting the user computing system to compute a set of cryptographic hash values, the set comprising a first subset and a second subset, wherein the detecting that the user computing system has completed the one or more authorization steps comprises: 
computing hash values for the first subset to produce known hash output values; 
receiving, from the user computing system, the set of cryptographic hash values; and 
comparing the set of cryptographic hash values with the known hash output values; 
perform integrity verification of one or more data files by comparing the set of cryptographic hash values with one or more corresponding stored hash values; 

grant the request to access the resource or process.


receiving, from a user computing system, a request to access a resource or process; 
assessing a magnitude of potential impact of the request to access the resource or process; 
based on the magnitude of potential impact, prompting the user computing system to complete one or more authorization steps; [[,]] 
detecting that the user computing system has completed the one or more authorization steps,
wherein prompting the user computing system to complete the one or more authorization steps comprises prompting the user computing system to compute a set of cryptographic hash values, the set comprising a first subset and a second subset, wherein the detecting that the user computing system has completed the one or more authorization steps comprises: 
computing hash values for the first subset to produce known hash output values; 

comparing the set of cryptographic hash values with the known hash output values; 
performing integrity verification of one or more data files by comparing the set of cryptographic hash values with one or more corresponding stored hash values; 

granting the request to access the resource or process.

Claim 14 (Currently Amended)	A computer-implemented method for authorization of resource requests using cryptographic computations, wherein the method comprises: 
receiving, from a user computing system, a request to access a resource or process;
assessing a magnitude of potential impact of the request to access the resource or process; 
based on the magnitude of potential impact, prompting the user computing system to complete one or more authorization steps; [[,]] 
detecting that the user computing system has completed the one or more authorization steps,

computing hash values for the first subset to produce known hash output values; 
receiving, from the user computing system, the set of cryptographic hash values; and 
comparing the set of cryptographic hash values with the known hash output values;
perform integrity verification of one or more data files by comparing the set of cryptographic hash values with one or more corresponding stored hash values; 

granting the request to access the resource or process.

Allowable Subject Matter
10.    Independent claims 1, 8 and 14 are allowed. Dependent claims 2, 3, 6, 7, 9, 10, 13, 15, 16, 19 and 20 are allowed based on their dependency.

No reason for allowance is needed as the record is clear. According to MPEP 1302.14 (I): "In most cases, the examiner's actions and the applicant's replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."

12.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chan (U.S. Patent No. 10,887,107) – cited for teaching providing a proof of work challenge in response to a request – Abstract
Roscoe et al. (U.S. Pub. No. 2021/0194702) – cited for teaching authenticating using subsets of hashes – Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.